*710OPINION ON APPELLANT’S MOTION FOR REHEARING
PER CURIAM.
Our opinion on original submission is withdrawn.
Appellant was convicted of the offense of aggravated sexual assault. V.T.C.A., Penal Code § 22.021. His punishment was assessed by the jury at twenty years imprisonment. The Fourteenth Court of Appeals affirmed the trial court’s judgment of conviction. Johnson v. State, 709 S.W.2d 345 (Tex.App.—Houston (14th Dist.) 1986).
Pursuant to Rule 202(k), T.R.App.Proc. we dismiss appellant’s petition for discretionary review as having been improvidently granted. As is true in every case, refus-' al or dismissal of a petition for discretionary review by this Court does not constitute an endorsement or adoption of the reasoning employed by the court of appeals. See Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983), Campbell v. State, 647 S.W.2d 660 (Tex.Cr.App.1983).
Appellant’s petition for discretionary review is dismissed.